Citation Nr: 1614418	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  11-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of throat/mouth cancer, to include as a result of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION


The Veteran served on active duty from August 1989 to August 1993.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a November 2009 rating decision of the of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension and residuals of mouth/throat cancer. 

Both matters on appeal were previously before the Board in August 2014, when, the issue of service connection for hypertension was remanded for additional development and the issue of service connection for residuals of mouth/throat cancer was denied.  The Veteran appealed the portion of an August 2014 decision that represented a final adverse decision by the Board to the Court of Appeal for Veterans Claims (Court), resulting in a March 2015 Joint Motion for partial Remand (JMR) by the parties of the issue of service connection for residuals of mouth/throat cancer.  A March 2015 Court Order remanded the matter for compliance with the instructions in the JMR. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand, the Veteran was asked to complete authorizations to release his private medical records.  See Correspondence received August 30, 2015.  In December 2015, a supplemental statement of the case was issued that noted a response was not received.

In January 2016, the Veteran submitted documents to the RO showing that the requested authorization was sent to the RO in August 2015 by way of certified mail.  Some action was taken by the AOJ.  A February 2016 correspondence from the VA Private Medical Records Retrieval Center indicates that a request for records was rejected because the Veteran's authorization had an invalid signature.  It would appear that the AOJ attempted to submit the August 2015 authorization but that it expired.  As no action was taken to secure a new authorization from the Veteran, the case must be remanded for completion of the development set forth in the Board's July 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the opinion concerning hypertension provided by the December 2015 VA examiner is not responsive to the question posed in the Board's July 2015 remand.  The opinion did not adequately address whether the elevated blood pressure readings in service were early manifestations of the later-diagnosed hypertension.

Regarding the opinion for residuals of mouth/throat cancer, the VA examiner only offered her opinion as to the more likely etiology of the Veteran's tongue cancer.  She pointed to the Veteran's use of smokeless tobacco, smoking cigars, and alcohol consumption.  She similarly stated that there were "several risk factors" for his mouth cancer that were not related to service.  However, there was no clear opinion as to whether the cancer was at least as likely as not related to a specific exposure event experienced by the Veteran during service.

Thus, the Board finds that additional opinions are needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new/updated authorization from the Veteran to obtain copies of the treatment records identified on the form he submitted in August 2015.  

2.  Arrange for an oncologist or similarly qualified medical professional to review the Veteran's Virtual VA and VBMS file in order to provide a supplemental opinion regarding the likely etiology of the Veteran's tongue cancer.  

a) The previous examiner found that the Veteran's tongue cancer was not a diagnosable but medically unexplained chronic multisymptoms illness of unknown etiology since it was partially understood in terms of etiology or pathophysiology.  Based on a review of the records, the clinician must opine as to the following:

* Is the etiology of the Veteran's tongue cancer at least as likely as not related to any specific exposure event during the Veteran's service, to include service in Southwest Asia?

b) An adequate explanation of the rationale for each opinion must be provided.  If unable to provide the requested opinions without resorting to speculation, the clinician should so specify along with an explanation as to why that is so.

3.  Arrange for an appropriate medical professional to review the Veteran's Virtual VA and VBMS file in order to provide a supplemental opinion regarding the likely etiology of the Veteran's hypertension.  

a) Based on a review of the records, the clinician must opine whether the Veteran's hypertension at least as likely as not related to active service?  In rendering this opinion the clinician must specifically address the August 1990 and October 1992 blood pressure reading of diastolic pressure of 100 or greater and whether these reading were early manifestations of the hypertension that was diagnosed after service.  Notably, the Board is not asking if the in-service elevated readings meet the criteria for a diagnosis, rather, clinician is being asked to address whether these reading are early indications or manifestations of the disorder even if they were not sufficient to warrant a diagnosis at that time.

b) An adequate explanation of the rationale for the opinion must be provided.  If unable to provide the requested opinion without resorting to speculation, the clinician should so specify along with an explanation as to why that is so.

4.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




